 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3


GUARANTY



THIS UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE (“Guaranty”) is made as
of the 23 day of April, 2007 by Cleco Corporation, a Louisiana corporation
(“Guarantor”), in favor of Calpine Acadia Holdings, LLC, a Delaware limited
liability company (“Seller”). All of the obligations of Guarantor arising
hereunder shall be binding on the undersigned, and its successors and assigns,
and the term “Guarantor” shall mean all of such parties and each of them
individually.


RECITALS


WHEREAS, pursuant to that certain Purchase Agreement (the “PA”) dated as of
April 23, 2007, by and between Seller and Acadia Power Holdings, LLC, a
Louisiana limited liability company (“Buyer”), Buyer has entered into an
agreement to purchase the Ownership Interests and Related Assets in a sale
authorized by the Bankruptcy Court pursuant to, inter alia, sections 105, 363,
and 365 of the Bankruptcy Code;


WHEREAS, Seller is an indirect wholly owned subsidiary of Calpine Corporation, a
Delaware corporation (“Calpine”);
 
WHEREAS, Calpine and Seller each filed a Chapter 11 Case on December 20, 2005;
 
WHEREAS, Guarantor is an Affiliate of Buyer;


WHEREAS, all capitalized terms not defined herein shall have the meanings set
forth in the PA; and


WHEREAS, Guarantor shall derive benefits from the PA.


 
AGREEMENT


NOW, THEREFORE, as a material inducement to Seller to enter into the PA with
Buyer, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Guarantor does
hereby irrevocably and unconditionally, warrant and represent unto and covenant
and agree with Seller as follows:


Section 1. Guaranty of Payment. Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to Seller and its successors, endorsees, transferees and
assigns the punctual and complete payment when due (including interest accruing
after the commencement of any bankruptcy or insolvency proceeding by or against
Buyer, whether or not allowed in such proceeding) of the sums of money now or
hereafter due and owing by Buyer pursuant to the terms of the PA.


The Guaranty of Guarantor as set forth in this Section 1 is a continuing
guaranty of payment and not a guaranty of collection.
 

--------------------------------------------------------------------------------


 
Section 2. Guaranty of Performance. Guarantor additionally absolutely,
unconditionally and irrevocably guarantees to Seller the timely performance of
all other obligations of Buyer under the PA. (The obligations of Guarantor as
set forth in Sections 1 and 2 are collectively referred to as the “Guaranteed
Obligations”).


Section 3. Primary Liability of Guarantor. Guarantor shall be liable for the
payment and performance of the Guaranteed Obligations, as set forth in this
Guaranty, as a primary obligor. This Guaranty shall be effective as a waiver of,
and Guarantor hereby expressly waives, any and all rights to which Guarantor may
otherwise have been entitled under any suretyship laws in effect from time to
time in the State of New York.


In the event of default by Buyer in payment or performance of the Guaranteed
Obligations, or any part thereof, when such payment or performance becomes due,
Guarantor shall, on demand and without further notice of nonpayment or
nonperformance, or any other notice whatsoever, pay the amount due thereon to
Seller or perform or observe the agreement, covenant, term or condition, as the
case may be, and it shall not be necessary for Seller, in order to enforce such
payment or performance by Guarantor, first to institute suit or pursue or
exhaust any rights or remedies against Buyer or others liable for such payment
or for such performance, or to join Buyer for the payment or performance of the
Guaranteed Obligations or any part thereof in any action to enforce this
Guaranty, or to resort to any other means of obtaining payment or performance of
the Guaranteed Obligations.


Suit may be brought or demand may be made against Buyer or against all parties
who have signed this Guaranty or against any one or more of them, separately or
together, without impairing the rights of Seller against any party hereto. Any
time that Seller is entitled to exercise its rights or remedies hereunder, it
may in its discretion elect to demand payment, performance or payment in lieu of
performance, all to the extent of its right to so elect under the terms of the
PA. If Seller has the right to demand performance, such election shall not
affect Seller’s right to demand payment thereafter if the performance is not
fulfilled as is otherwise permitted by the PA until all of the Guaranteed
Obligations have been paid and performed in full.


Section 4. Certain Agreements and Waivers by Guarantor. Guarantor hereby agrees
that Seller’s rights or remedies and all Guarantor’s obligations under the terms
of this Guaranty shall remain in full force and effect and shall not be
released, diminished, impaired or reduced by, or deemed to be satisfied by, nor
shall Guarantor be exonerated, discharged or released (by virtue of any law,
rule, arrangement or relationship) by, any one or more of the following events,
actions, facts, or circumstances, and the liability of Guarantor under this
Guaranty shall be absolute and unconditional irrespective of:



 
(i)
the taking or accepting of any other security or guaranty for, or right of
recourse with respect to, any or all of the Guaranteed Obligations;




 
(ii)
whether express or by operation of any statute, regulation or rule of law, or
otherwise, any limitation, discharge, cessation or partial release of the
liability of Guarantor hereunder, or any complete or partial release of Buyer or
any other party liable, directly or indirectly, for the payment or performance
of any or all of the

 
2

--------------------------------------------------------------------------------


 

 
Guaranteed Obligations (other than an express release by Seller in favor of
Guarantor);

 

 
(iii)
the bankruptcy, dissolution, liquidation, termination, receivership,
reorganization, merger, consolidation, change of form, structure or ownership,
sale of all assets, or lack of corporate, partnership or other power of Buyer or
any other party at any time liable for the payment or performance of any or all
of the Guaranteed Obligations;




 
(iv)
either with or without notice to or consent of Guarantor, any renewal,
extension, modification, supplement, subordination or rearrangement of the terms
of any or all of the Guaranteed Obligations, including, without limitation,
material alterations of the terms of payment or performance or any other terms
thereof, or any waiver, termination, or release of, or consent to departure
from, the PA or any adjustment, indulgence, forbearance, or compromise that may
be granted from time to time by Seller to Buyer and/or any other person (other
than Guarantor) at any time liable for the payment or performance of any or all
of the Guaranteed Obligations;




 
(v)
any neglect, lack of diligence, delay, omission, failure, or refusal of Seller
to take or prosecute (or in taking or prosecuting) any action for the collection
or enforcement of any of the Guaranteed Obligations;




 
(vi)
if for any reason Seller is required to refund any payment by Buyer or any other
party liable for the payment or performance of any or all of the Guaranteed
Obligations or pay the amount thereof to someone else, except in the event the
Deposits are returned to Buyer in accordance with Sections 12.2(b), 12.4(b) or
12.5(b) of the PA;




 
(vii)
the existence of any claim, set-off, or other right that Guarantor may at any
time have against Buyer, Seller, or any other person, whether or not arising in
connection with this Guaranty, or the PA;




 
(viii)
the unenforceability of all or any part of the Guaranteed Obligations against
Buyer because the Guaranteed Obligations, or any part thereof, is ultra vires or
because the officers or persons creating the Guaranteed Obligations acted in
excess of their authority or because of a lack of validity of or of defect or
deficiency in the PA, it being agreed that Guarantor shall remain liable on the
Guaranteed Obligations, or any part thereof, for any reason (and regardless of
any joinder of Buyer or any other party in any action to obtain payment or
performance of any or all of the Guaranteed Obligations) described in this
paragraph; or




 
(ix)
any order, ruling or plan of reorganization emanating from proceedings under
Title 11 of the United States Code with respect to Buyer or any other person,
including any extension, reduction, composition, or other alteration of the
Guaranteed Obligations, whether or not consented to by Seller.



 
3

--------------------------------------------------------------------------------


 
      In the event any payment by Buyer or any other person to Seller is held to
constitute a preference, fraudulent transfer or other voidable payment under any
bankruptcy, insolvency or similar law, or if for any other reason Seller is
required to refund such payment or pay the amount thereof to any other party,
such payment by Buyer or any other party to Seller shall not constitute a
release of Guarantor from any liability hereunder, and this Guaranty shall
continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge by Seller of this Guaranty or of Guarantor), as
the case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Seller or paid by Seller to another person (which amounts
shall constitute part of the Guaranteed Obligations), and any interest paid by
Seller and any attorneys’ fees, costs and expenses paid or incurred by Seller in
connection with any such event. It is the intent of Guarantor and Seller that
the obligations and liabilities of Guarantor hereunder are absolute and
unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully and finally paid and performed, and not subject to refund
or disgorgement, the obligations and liabilities of Guarantor hereunder shall
not be discharged or released, in whole or in part, by any act or occurrence
that might, but for the provisions of this Guaranty, be deemed a legal or
equitable discharge or release of Guarantor.


In addition to the other matters set forth in this Section 4, Guarantor hereby
waives any claim of subrogation with respect to any payment made by Guarantor to
Seller arising out of the Guaranteed Obligations until all Guaranteed
Obligations have been indefeasibly paid in full.


Section 5. Seller Assigns. This Guaranty is for the benefit of Seller and
Seller’s successors and assigns in the event of a permitted assignment of, and
under the terms of, the PA, or any part thereof, and the rights and benefits
hereunder, to the extent applicable to the PA so assigned, may be transferred
with such Guaranteed Obligations. Seller shall provide notice of any transfer or
assignment of the PA, or any part thereof, to Guarantor, provided that failure
to give such notice will not affect the Guaranteed Obligations hereunder unless
such failure to provide notice precludes Guarantor from performing its
obligations under this Guaranty.


Section 6. Binding Effect. This Guaranty is binding not only on Guarantor, but
also on Guarantor’s successors and assigns.


Section 7. Governing Law; Forum. This Guaranty, and its validity, enforcement,
and interpretation, shall for all purposes be governed by and construed in
accordance with the laws of the State of New York without regard to the
conflicts of laws provisions of the State of New York that would result in the
application of the laws of another jurisdiction, except as superseded by the
Bankruptcy Code and applicable United States federal law, and is intended to be
performed in accordance with, and only to the extent permitted by, such laws.
All obligations of Guarantor hereunder are payable and performable at the place
or places where the Guaranteed Obligations are payable and performable.
Guarantor hereby irrevocably submits generally and unconditionally for Guarantor
and in respect of Guarantor’s property to the jurisdiction of the United States
Bankruptcy Court for the Southern District of New York over any suit, action or
proceeding arising out of or relating to this Guaranty or the Guaranteed
Obligations. Guarantor hereby irrevocably waives, to the fullest extent
permitted by law, any objection that Guarantor may now or hereafter have to the
laying of venue in any such court and any claim that any such court is an
inconvenient forum. Guarantor
 
4

--------------------------------------------------------------------------------


 
hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable law, all service of process in any such
suit, action or proceeding in the United States Bankruptcy Court for the
Southern District of New York may be made by certified or registered mail,
return receipt requested, directed to Guarantor at its address stated in Section
11 of this Guaranty, or at a subsequent address of which Seller received actual
notice from Guarantor in accordance with the notice provisions hereof, and
service so made shall be complete five (5) days after the same shall have been
so mailed. Nothing herein shall affect the right of Seller to serve process in
any manner permitted by law or limit the right of Seller to bring proceedings
against Guarantor in any other court or jurisdiction.
 
Section 8. Attorneys’ Fees and Costs of Collection. Guarantor shall pay on
demand all reasonable attorneys’ fees actually incurred and all other costs and
expenses actually incurred by Seller in the enforcement of or preservation of
Seller’s rights under this Guaranty. Guarantor agrees to pay interest on any
expenses or other sums due to Seller under this Section 8 that are not paid when
due, at a rate per annum equal to the prime rate as stated in the Wall Street
Journal plus two percent (2%). Guarantor’s obligations and liabilities under
this Section 8 shall survive any payment or discharge in full of the Guaranteed
Obligations.


Section 9. Payments. All sums payable under this Guaranty shall be paid in
immediately available funds in lawful money of the United States of America that
at the time of payment is legal tender for the payment of public and private
debts.


Section 10. Notices. All notices, requests, waivers, approvals, consents and
demands to or upon the respective parties hereto, and all responses thereto,
shall be in writing and shall be deemed to have been properly given or served
when personally delivered or deposited in the mail, certified mail, return
receipt requested, postage prepaid, or delivered to a nationally recognized
overnight courier service (e.g., Federal Express) which maintains evidence of
receipt, with all delivery charges paid or provided for, addressed to the
addresses set forth below. All notices, requests and demands, and all responses
thereto, shall be effective (i) upon receipt if personally delivered (ii) one
(1) business day after deposit if sent by overnight courier or (iii) three (3)
business days after deposit in the mail, if mailed as referenced above.
Rejection or other refusal to accept or the inability to deliver because of
changed address of which no notice was given shall be deemed to be receipt of
the notice, demand or request sent. To the extent reasonably possible, the
parties shall provide written notice at least thirty (30) days prior to any
change of their respective addresses. Neither party may have more than three (3)
addresses. For the purpose of this Guaranty the following addresses apply until
notice of different address is given:


5

--------------------------------------------------------------------------------





If to Seller:
 
c/o Calpine Corporation
50 West San Fernando Street
San Jose, California 95113
Attention: General Counsel
Facsimile: (408) 794-2434
 
Copy to:
 
Kirkland & Ellis LLP
655 Fifteenth Street, NW Suite 1200
Washington, DC 20005
Attention: Mitchell F. Hertz
Facsimile: (202) 879-5200
 
Kirkland & Ellis LLP
Citicorp Center
153 East 53rd Street
New York, NY 10022-4611
Attention: Richard M. Cieri
Facsimile: (212) 446-4900
 



If to Guarantor:


Cleco Corporation
2030 Donahue Ferry Road
Pineville, LA 71361-5226
Attention: Chief Financial Officer
Facsimile: (318) 484-7685


With a copy to: 


Cleco Corporation
2030 Donahue Ferry Road
Pineville, LA 71361-5226
Attention: General Counsel
Facsimile: (318) 484-7685
 
6

--------------------------------------------------------------------------------




Section 11. Term of Guaranty. This Guaranty shall continue in effect until all
the Guaranteed Obligations are fully and finally paid, performed, and
discharged, provided that Seller shall be entitled to continue to hold this
Guaranty in its possession for a period of one year from the date the Guaranteed
Obligations are paid and performed in full and for so long thereafter as may be
necessary to enforce any obligation of Guarantor hereunder and/or to exercise
any right or remedy of Seller hereunder, provided that this Guaranty will
terminate on the earlier of three (3) business days after the Deposits are
required to be returned to Buyer in accordance with Sections 12.2(b), 12.4(b) or
12.5(b) of the PA or five (5) years after the date hereof, after which date no
claim may be made against the Guarantor hereunder.


Section 12. Interpretation. If this Guaranty is signed by more than one Person
as “Guarantor”, then the term “Guarantor” as used in this Guaranty shall refer
to all such Persons jointly and severally, and all promises, agreements,
covenants, waivers, consents, representations, warranties and other provisions
in this Guaranty are made by and shall be binding upon each and every such
undersigned Person, jointly and severally. The term “Seller” shall be deemed to
include Seller’s successors and assigns. Whenever the context of any provisions
hereof shall require it, words in the singular shall include the plural, words
in the plural shall include the singular, and pronouns of any gender shall
include the other genders. Captions and headings in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty. All
references in this Guaranty to Sections, Subsections, paragraphs and
subparagraphs refer to the respective subdivisions of this Guaranty, unless such
reference specifically identifies another document. The terms “herein,”
“hereof,” “hereto,” “hereunder” and similar terms refer to this Guaranty and not
to any particular Section or subsection of this Guaranty. The terms “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” All references in this Guaranty to sums denominated in dollars or
with the symbol “$” refer to the lawful currency of the United States of
America, unless such reference specifically identifies another currency. For
purposes of this Guaranty, the term “Person” shall mean any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization or Government.


Section 13. Time of Essence. Time shall be of the essence in this Guaranty with
respect to all of Guarantor’s obligations hereunder.


Section 14. Execution. This Guaranty may be executed in multiple counterparts,
each of which, for all purposes, shall be deemed an original, and all of which
together shall constitute one and the same agreement.


Section 15.  Entire Agreement. This Guaranty embodies the entire agreement
between Seller and Guarantor with respect to the Guaranty by Guarantor of the
Guaranteed Obligations. This Guaranty supersedes all prior agreements and
understandings, if any, with respect to guaranty by Guarantor of the Guaranteed
Obligations. No condition or conditions precedent to the effectiveness of this
Guaranty exist. This Guaranty shall be effective upon execution by Guarantor and
delivery to Seller. This Guaranty may not be modified, amended or superseded
except in a writing signed by Seller and Guarantor referencing this Guaranty by
its date and specifically identifying the portions hereof that are to be
modified, amended or superseded.
 
 

7

--------------------------------------------------------------------------------




Section 16. Severability. If any term, covenant or condition of this Guaranty,
or the application of such term, covenant or condition, to any party or
circumstance shall be found by a court of competent jurisdiction to be, to any
extent, invalid or unenforceable, the remainder of this Guaranty and the
application of such term, covenant, or condition to parties or circumstances
other than those to which it is held invalid or unenforceable shall not be
affected thereby, and each term, covenant or condition shall be valid and
enforced to the fullest extent permitted by law. Upon determination that any
such term is invalid, illegal or unenforceable, the parties hereto shall amend
this Guaranty so as to effect the original intent of the parties as closely as
possible in an acceptable manner.


Section 17. Acknowledgement. Guarantor acknowledges that it has been advised by
its counsel with respect to the PA and the transactions evidenced hereunder.


Section 18. Guarantor Assigns. Guarantor may not assign this Guaranty without
the prior written consent of Seller, which consent shall not be unreasonably
withheld or delayed. Notwithstanding the prior sentence, Guarantor may assign
this Guaranty in connection with the sale (directly or indirectly) of all of
Guarantor’s ownership interests in Buyer, provided in each instance that such
assignee is at least as financially creditworthy as Guarantor, in which case
Guarantor shall be released from its obligations under this Guaranty to the
extent such obligations are assumed by the assignee.


Section 19. Scope.  Subject only to Section 4, this Guaranty creates for
Guarantor only the same rights and imposes on Guarantor only the same
obligations and duties that it would have if it was the applicable party to the
PA.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.










[The remainder of this page is intentionally left blank.]
 







8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty the day and year
first above set forth.



  CLECO CORPORATION       By: /s/ Kathleen F. Nolen                           
Name: Kathleen F. Nolen                          
 
Title: Sr. Vice President, CFO & Treasurer

 
 
9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------